The only actionable negligence pleaded or which was in any manner attempted to be proved was the alleged failure on the part of respondent Partlow to discover the supposed obstruction of the bowels occurring after the operation performed by him. All other allegations are either wholly immaterial or tend only to aggravate the damages and warrant a greater recovery.
As I read the record, nobody testified that there was, in fact, such an obstruction of the bowels as is alleged following the operation by Dr. Partlow; and by reason of the lack of any substantial evidence in that respect, the judgment of the trial court is right. But, if it be assumed, contrary to the rule that presumptions do not run backward, that the testimony of the physician *Page 495 
who performed the last operation might be construed to mean that the condition he then found came into existence immediately following the operation by Dr. Partlow, even then the judgment n.o.v. was properly granted under authority of the case ofDishman v. Northern Pac. Beneficial Ass'n, 96 Wn. 182,164 P. 943.
In that case, Judge Parker carefully discussed all of the evidence and on this particular subject said:
"On the other hand, of the eight physicians and surgeons testifying, five, of apparent equal skill and learning in their profession with the other three, are of the opinion that the extensor tendons of Dishman's hand and wrist are not severed, that Dr. Thompson not only did not fail to exercise a reasonable degree of skill and judgment in not operating upon the injured parts, but that his treatment of the injury was, in their opinion, such as the judgment of a skillful and prudent physician and surgeon would, under all of the circumstances, have dictated. Not only that, the opinion of these five physicians and surgeons is, in substance, that Dr. Thompson would have been pursuing the correct course in not operating upon the injured parts even had he been of the opinion that the extensor tendons were severed, in view of the serious injury to the carpal bones of the wrist and the fact that there had been no breaking of the outer flesh and skin."
It is immediately apparent that in the Dishman case,supra, this court recognized that no physician is absolutely bound to discover that which is concealed and obscure, but if he uses reasonable skill in making his diagnosis he has performed his full duty, notwithstanding the fact that he has not discovered the full extent of the injury or the malady.
This position is reasonable and just. Physicians in many cases are bound to judge and form their opinion from symptoms, and if they use due care and due *Page 496 
skill in so judging from symptoms, according to the Dishman
case they are not liable if such care and skill do not reveal the true situation. Either the Dishman case should be followed or it should be overruled. Until overruled, I deem it my duty to follow it.
The evidence is all to the effect that, by the use of due care and skill, Dr. Partlow arrived at the opinion that there was no obstruction of the bowels, but only the usual post-operative paralysis. The proof in no way controverts Dr. Partlow's diagnosis. Hence, this is not even a case where doctors disagree.
I therefore dissent.
STEINERT, C.J., GERAGHTY, and BEALS, JJ., concur with TOLMAN, J.